UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06128) Exact name of registrant as specified in charter:	Putnam Multi-Cap Growth Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam Multi-Cap Growth Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (98.7%) (a) Shares Value Aerospace and defense (5.1%) Astronics Corp. (NON) 146,700 $9,302,247 Astronics Corp. Class B (NON) 29,340 1,905,926 General Dynamics Corp. 286,700 31,227,364 Honeywell International, Inc. 787,400 73,039,224 Rockwell Collins, Inc. (S) 212,200 16,905,974 United Technologies Corp. 565,700 66,096,388 Airlines (1.4%) Delta Air Lines, Inc. 910,900 31,562,685 Spirit Airlines, Inc. (NON) 382,300 22,708,620 Auto components (0.9%) Dana Holding Corp. 518,000 12,053,860 TRW Automotive Holdings Corp. (NON) (S) 293,382 23,945,839 Automobiles (0.3%) Tesla Motors, Inc. (NON) 55,800 11,631,510 Banks (1.7%) Ally Financial, Inc. 1,764 14,508,900 Bancorp, Inc. (The) (NON) 854,500 16,073,145 Bank of America Corp. 961,000 16,529,200 PacWest Bancorp (S) 416,100 17,896,461 Beverages (1.9%) Brown-Forman Corp. Class B (S) 132,400 11,874,956 Coca-Cola Enterprises, Inc. 363,300 17,351,208 Monster Beverage Corp. (NON) 242,900 16,869,405 PepsiCo, Inc. 254,500 21,250,750 Remy Cointreau SA (France) (S) 87,883 7,052,443 Biotechnology (5.8%) Aegerion Pharmaceuticals, Inc. (NON) (S) 123,100 5,677,372 Alkermes PLC (NON) 262,900 11,591,261 Biogen Idec, Inc. (NON) 69,500 21,257,965 BioMarin Pharmaceutical, Inc. (NON) 133,700 9,119,677 Celgene Corp. (NON) 239,384 33,418,006 Cubist Pharmaceuticals, Inc. (NON) 488,511 35,734,580 Gilead Sciences, Inc. (NON) 996,433 70,607,242 InterMune, Inc. (NON) 280,181 9,377,658 Neuralstem, Inc. (NON) (S) 1,734,011 7,265,506 Retrophin, Inc. (NON) 455,137 9,680,764 Vertex Pharmaceuticals, Inc. (NON) 175,879 12,438,163 Building products (0.4%) Allegion PLC (Ireland) 319,333 16,659,603 Capital markets (1.9%) Carlyle Group LP (The) (Partnership shares) 429,633 15,097,304 Charles Schwab Corp. (The) 1,691,200 46,220,496 KKR & Co. LP 611,000 13,955,240 Chemicals (3.2%) Agrium, Inc. (Canada) (S) 126,800 12,365,536 Axiall Corp. 220,100 9,886,892 Chemtura Corp. (NON) 848,100 21,448,449 Dow Chemical Co. (The) 558,300 27,127,797 Monsanto Co. 247,500 28,158,075 Symrise AG (Germany) 238,940 11,935,907 W.R. Grace & Co. (NON) 139,900 13,873,883 Commercial services and supplies (1.1%) KAR Auction Services, Inc. 620,974 18,846,561 MiX Telematics, Ltd. ADR (South Africa) (NON) (S) 290,613 3,132,808 Tyco International, Ltd. 468,290 19,855,496 Communications equipment (0.8%) Juniper Networks, Inc. (NON) 435,500 11,218,480 Qualcomm, Inc. 270,735 21,350,162 Construction materials (0.3%) Eagle Materials, Inc. 127,200 11,277,552 Consumer finance (0.6%) American Express Co. 132,500 11,928,975 Santander Consumer USA Holdings, Inc. (NON) 442,350 10,651,788 Containers and packaging (0.3%) Sealed Air Corp. 366,089 12,033,345 Diversified consumer services (0.4%) Bright Horizons Family Solutions, Inc. (NON) 390,351 15,266,628 Diversified financial services (0.9%) CBOE Holdings, Inc. 71,800 4,063,880 CME Group, Inc. 407,500 30,159,075 Diversified telecommunication services (0.4%) Iridium Communications, Inc. (NON) (S) 1,032,606 7,754,871 Verizon Communications, Inc. 170,845 8,127,097 Electrical equipment (0.5%) AMETEK, Inc. 377,500 19,437,475 Electronic equipment, instruments, and components (0.7%) Anixter International, Inc. 132,700 13,471,704 Hollysys Automation Technologies, Ltd. (China) (NON) (S) 670,600 14,444,724 Energy equipment and services (2.1%) Dril-Quip, Inc. (NON) 104,900 11,759,290 Halliburton Co. 680,500 40,074,645 Oil States International, Inc. (NON) 84,092 8,291,471 Schlumberger, Ltd. 219,800 21,430,500 Food and staples retail (1.9%) Costco Wholesale Corp. 159,300 17,790,624 CVS Caremark Corp. 595,800 44,601,588 Whole Foods Market, Inc. (S) 223,100 11,313,401 Food products (1.1%) Hillshire Brands Co. 283,900 10,578,114 Mead Johnson Nutrition Co. 348,071 28,938,623 S&W Seed Co. (NON) (S) 353,129 2,616,686 Health-care equipment and supplies (3.0%) Align Technology, Inc. (NON) 75,300 3,899,787 AtriCure, Inc. (NON) 253,576 4,769,765 Baxter International, Inc. 309,658 22,784,636 GenMark Diagnostics, Inc. (NON) 920,982 9,154,561 St. Jude Medical, Inc. 454,900 29,745,911 Tornier NV (Netherlands) (NON) 568,550 12,064,631 Zeltiq Aesthetics, Inc. (NON) 260,525 5,108,895 Zimmer Holdings, Inc. (S) 317,600 30,038,608 Health-care providers and services (0.7%) Catamaran Corp. (NON) 386,424 17,296,338 LifePoint Hospitals, Inc. (NON) 145,376 7,930,261 Hotels, restaurants, and leisure (3.3%) Bloomin' Brands, Inc. (NON) 664,119 16,005,268 Hilton Worldwide Holdings, Inc. (NON) (S) 1,064,000 23,663,360 Intrawest Resorts Holdings, Inc. (NON) 525,150 6,847,956 Marriott International, Inc. Class A (S) 422,600 23,674,052 Merlin Entertainments PLC 144A (United Kingdom) (NON) 668,534 4,201,841 Norwegian Cruise Line Holdings, Ltd. (NON) 392,796 12,675,527 Wyndham Worldwide Corp. 587,269 43,005,709 Household durables (1.8%) Panasonic Corp. (Japan) 1,727,300 19,705,520 PulteGroup, Inc. 1,506,100 28,902,059 Whirlpool Corp. 145,100 21,686,646 Independent power and renewable electricity producers (0.4%) Calpine Corp. (NON) 795,536 16,634,658 Industrial conglomerates (0.7%) Siemens AG (Germany) 201,877 27,171,910 Insurance (1.3%) American International Group, Inc. 324,700 16,238,247 Hartford Financial Services Group, Inc. (The) 708,300 24,981,741 Prudential PLC (United Kingdom) 445,521 9,421,789 Internet and catalog retail (3.5%) Amazon.com, Inc. (NON) 112,700 37,925,804 Bigfoot GmbH (acquired 8/2/13, cost $3,495,144) (Private) (Brazil) (F) (RES) (NON) 159 2,356,889 Ctrip.com International, Ltd. ADR (China) (NON) (S) 171,439 8,643,954 Groupon, Inc. (NON) 1,075,600 8,432,704 HSN, Inc. 171,600 10,249,668 priceline.com, Inc. (NON) 52,890 63,039,062 Zalando AG (acquired 9/30/13, cost $6,098,258) (Private) (Germany) (F) (RES) (NON) 136 6,117,826 Internet software and services (7.2%) Baidu, Inc. ADR (China) (NON) 115,800 17,645,604 eBay, Inc. (NON) 518,200 28,625,368 Facebook, Inc. Class A (NON) 883,700 53,234,088 Google, Inc. Class A (NON) 146,348 163,106,309 Yahoo!, Inc. (NON) 258,100 9,265,790 Yandex NV Class A (Russia) (NON) (S) 370,300 11,179,357 IT Services (2.5%) Cognizant Technology Solutions Corp. (NON) 348,200 17,622,402 Visa, Inc. Class A (S) 377,300 81,443,978 Leisure products (0.3%) Sega Sammy Holdings, Inc. (Japan) 479,000 10,706,629 Life sciences tools and services (1.8%) PerkinElmer, Inc. 380,000 17,122,800 Thermo Fisher Scientific, Inc. 370,153 44,507,197 WuXi pharmaTech Cayman, Inc. ADR (China) (NON) (S) 201,832 7,439,528 Machinery (1.0%) TriMas Corp. (NON) 610,614 20,272,385 Wabtec Corp. 236,100 18,297,750 Marine (0.5%) Kirby Corp. (NON) 192,000 19,440,000 Media (3.2%) CBS Corp. Class B (non-voting shares) 479,500 29,633,100 Comcast Corp. Class A 601,000 30,062,020 DISH Network Corp. Class A (NON) 162,600 10,115,346 Liberty Global PLC Class A (United Kingdom) (NON) (S) 381,500 15,870,400 Liberty Global PLC Class C (United Kingdom) (NON) 288,900 11,761,119 Madison Square Garden Co. (The) Class A (NON) 348,879 19,809,350 Rightmove PLC (United Kingdom) 137,463 6,045,543 Metals and mining (0.4%) Constellium NV Class A (Netherlands) (NON) 480,334 14,097,803 Multiline retail (0.5%) Dollar General Corp. (NON) 326,791 18,130,365 Oil, gas, and consumable fuels (4.0%) Anadarko Petroleum Corp. 136,464 11,566,689 Cabot Oil & Gas Corp. 360,600 12,217,128 Cheniere Energy, Inc. (NON) 105,600 5,844,960 EOG Resources, Inc. 136,500 26,777,205 Gaztransport Et Technigaz SA (France) (NON) 186,031 12,042,857 Gulfport Energy Corp. (NON) 238,700 16,990,666 Kodiak Oil & Gas Corp. (NON) (S) 1,908,600 23,170,404 MPLX LP (Partnership shares) 41,482 2,032,203 QEP Resources, Inc. 715,500 21,064,320 Scorpio Tankers, Inc. 515,070 5,135,248 Suncor Energy, Inc. (Canada) 545,410 19,048,648 Paper and forest products (0.5%) International Paper Co. 390,400 17,911,552 Personal products (0.4%) Coty, Inc. Class A (S) 1,118,000 16,747,640 Pharmaceuticals (5.0%) AbbVie, Inc. 395,300 20,318,420 Actavis PLC (NON) 261,600 53,850,360 Allergan, Inc. 209,500 25,998,950 AstraZeneca PLC ADR (United Kingdom) (S) 345,800 22,435,504 Auxilium Pharmaceuticals, Inc. (NON) 246,200 6,691,716 Bristol-Myers Squibb Co. 373,100 19,382,545 Eli Lilly & Co. 307,200 18,081,792 Jazz Pharmaceuticals PLC (NON) 215,367 29,867,096 Professional services (0.6%) Nielsen Holdings NV 349,200 15,584,796 TrueBlue, Inc. (NON) 301,500 8,821,890 Real estate investment trusts (REITs) (0.8%) Altisource Residential Corp. (Virgin Islands) (R) 282,339 8,910,619 American Tower Corp. (R) 202,002 16,537,904 Equity Lifestyle Properties, Inc. (R) 126,973 5,161,452 Real estate management and development (0.7%) CBRE Group, Inc. Class A (NON) 559,900 15,358,057 RE/MAX Holdings, Inc. Class A (NON) 472,639 13,626,182 Road and rail (1.4%) Genesee & Wyoming, Inc. Class A (NON) 124,700 12,135,804 Union Pacific Corp. 235,200 44,137,632 Semiconductors and semiconductor equipment (1.9%) Applied Materials, Inc. (S) 921,800 18,823,156 Freescale Semiconductor, Ltd. (NON) (S) 355,995 8,689,838 Himax Technologies, Inc. ADR (Taiwan) (S) 397,400 4,578,048 Micron Technology, Inc. (NON) 1,763,573 41,726,137 Software (6.0%) Electronic Arts, Inc. (NON) (S) 1,018,800 29,555,388 Mentor Graphics Corp. 830,400 18,285,408 Microsoft Corp. 1,147,800 47,048,322 Oracle Corp. 1,028,800 42,088,208 Red Hat, Inc. (NON) 619,900 32,842,302 ServiceNow, Inc. (NON) (S) 184,600 11,061,232 Splunk, Inc. (NON) 105,200 7,520,748 SS&C Technologies Holdings, Inc. (NON) 421,420 16,865,228 TiVo, Inc. (NON) 2,082,300 27,548,829 Specialty retail (3.3%) Bed Bath & Beyond, Inc. (NON) (S) 163,487 11,247,906 Five Below, Inc. (NON) (S) 396,700 16,851,816 Gap, Inc. (The) 329,900 13,215,794 Home Depot, Inc. (The) 437,700 34,635,201 Tile Shop Holdings, Inc. (NON) (S) 786,259 12,147,702 TJX Cos., Inc. (The) 424,844 25,766,789 Ulta Salon, Cosmetics & Fragrance, Inc. (NON) 167,500 16,327,900 Technology hardware, storage, and peripherals (5.1%) Apple, Inc. 263,976 141,686,478 NetApp, Inc. 229,300 8,461,170 SanDisk Corp. 215,255 17,476,553 Western Digital Corp. 359,100 32,972,562 Textiles, apparel, and luxury goods (1.5%) Michael Kors Holdings, Ltd. (NON) (S) 242,500 22,617,975 NIKE, Inc. Class B 214,600 15,850,356 Tumi Holdings, Inc. (NON) 943,000 21,340,090 Tobacco (0.8%) Philip Morris International, Inc. 387,600 31,732,812 Trading companies and distributors (0.6%) DXP Enterprises, Inc. (NON) 41,600 3,949,088 WESCO International, Inc. (NON) (S) 236,000 19,639,920 Wireless telecommunication services (0.3%) Vodafone Group PLC ADR (United Kingdom) 354,327 13,042,774 Total common stocks (cost $3,167,187,960) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 1,682,858 $1,080,395 Neuralstem, Inc. Ser. J (F) 1/3/19 3.64 721,455 396,800 Total warrants (cost $1,699,687) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value UNEXT.com, LLC zero % cv. pfd. (acquired 4/14/00, cost $10,451,238) (Private) (F) (RES) (NON) 125,000 $— Total convertible preferred stocks (cost $10,451,238) $— SHORT-TERM INVESTMENTS (9.5%) (a) Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.11%, July 24, 2014 $278,000 $277,962 U.S. Treasury Bills with an effective yield of 0.10%, January 8, 2015 (SEGSF) 3,998,000 3,995,181 U.S. Treasury Bills with effective yields ranging from 0.07% to 0.10%, August 21, 2014 (SEGSF) 714,000 713,838 Putnam Cash Collateral Pool, LLC 0.18% (d) 293,067,205 293,067,205 Putnam Short Term Investment Fund 0.07% (AFF) 72,884,508 72,884,508 Total short-term investments (cost $370,938,212) TOTAL INVESTMENTS Total investments (cost $3,550,277,097) (b) FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $95,140,438) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Japanese Yen Sell 5/21/14 $46,999,689 $47,409,343 $409,654 UBS AG Euro Sell 6/18/14 47,732,609 47,731,095 (1,514) Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 298,288 $— 9/15/14 (3 month USD-LIBOR-BBA plus 0.36%) A basket (DBCTP12P) of common stocks $948,101 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2013 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $3,907,558,497. (b) The aggregate identified cost on a tax basis is $3,550,438,806, resulting in gross unrealized appreciation and depreciation of $749,083,520 and $71,151,610, respectively, or net unrealized appreciation of $677,931,910. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $8,474,715, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $42,026,996 $730,442,193 $699,584,681 $33,867 $72,884,508 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $293,067,205, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $290,081,624. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $121,884 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,514 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $4,337,145. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $703,280,219 $30,412,149 $8,474,715 Consumer staples 238,718,250 — — Energy 237,446,234 — — Financials 292,811,555 14,508,900 — Health care 634,657,495 — — Industrials 520,131,546 — — Information technology 949,837,573 — — Materials 180,116,791 — — Telecommunication services 28,924,742 — — Utilities 16,634,658 — — Total common stocks Convertible preferred stocks — — — Warrants 1,080,395 396,800 — Short-term investments 72,884,508 298,054,186 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $408,140 $— Total return swap contracts — 948,101 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $409,654 $1,514 Equity contracts 2,425,296 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) $52,600,000 OTC total return swap contracts (notional) $45,000,000 Warrants (number of warrants) 1,900,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Deutsche Bank AG UBS AG Total Assets: OTC Total return swap contracts*# $— $— Forward currency contracts# — — Total Assets $— Liabilities: OTC Total return swap contracts*# —
